Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitation, “responsive to receiving the updated profile, reconfiguring the memory cells of the array as belonging to an SLC cache pool or an MLC storage pool according to the different rule in the updated profile and the value of the performance metric of the memory device.”
Claim 8 recites the limitation, “responsive to receiving the updated profile, reconfiguring the memory cells of the array as belonging to an SLC cache pool or an MLC storage pool according to the different rule in the updated profile and the value of the performance metric of the memory device.”
Claim 15 recites the limitation, “responsive to receiving the updated profile, reconfiguring the memory cells of the array as belonging to an SLC cache pool or an MLC storage pool according to the different rule in the updated profile and the value of the performance metric of the memory device.”
	Said limitations are taught by the specification as originally filed.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
	Claims 2-7, 9-14 and 16-20 depend from claims 1, 8 and 15 and are considered allowable for at least the same reasons as said claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139